Citation Nr: 1529522	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  06-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as due to toxic substances and/or Agent Orange in service.

2.  Eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran had active service from November 1953 to November 1979.  The Veteran died in July 1999 and the appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Although the appellant initially requested a hearing, the appellant's representative later cancelled this request.

In February 2014, these matters were remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014)

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic Veterans Benefit Management System (VBMS) claims file associated with the Veteran's claims file.  A review of the relevant documents in the VBMS claims file reveals the Veteran's service personnel records, an April 2014 duty-to-assist notification; a May 2015 supplemental statement of the case (SSOC); and, a June 2015 Appellant's Brief.  No documents for the Veteran have been included in the electronic Virtual VA file.


FINDINGS OF FACT

1.  The Veteran died in July 1999.  The Certificate of Death lists the immediate cause of death multiorgan failure due to pseudomonas pneumonia due to pancytopenia due to chronic lymphocytic leukemia (CLL). 


2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era, and there is no competent evidence of record establishing that he was exposed to herbicides (to include Agent Orange) during service.

3.  At the time of his death, the Veteran was not service-connected for any disability; nor did he have a service-connected total disability which was permanent in nature.

4.  The disabilities that caused and/or contributed to the Veteran's death were not manifested during the Veteran's military service, nor were they otherwise related to the Veteran's active duty service, to include exposure to chemicals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.312 (2013).

2.  The criteria for entitlement to DEA, under 38 U.S.C. chapter 35, have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 5107 (West 2014); 38 C.F.R. § 21.3021(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, with regard to the appellant's DEA claim, the VA's duties to notify and assist claimants do not apply.  In Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the Veterans Claims Assistance Act of 2000 (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (that is, Chapter 51).  As well, the statute at issue in DEA claims is not found in Chapter 51 (rather, in Chapter 35).  Therefore, the VCAA (and, it follows, its implementing regulations) is not applicable.

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death. Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet.App. 1 (2006).

Here, such notice was provided to the appellant in letters dated July 2004; and pursuant to the February 2014 Board remand, in April 2014 that fully addressed all notice elements.  The April 2014 letter provided information as to what evidence was required to substantiate her claim for DIC benefits and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The July 2004 letter was provided prior to the initial RO adjudication of the claim.  While subsequent April 2014 notice was not provided to the appellant prior to the initial adjudication of the claim, the claim was subsequently readjudicated in supplemental statements of the case, no prejudice has been alleged, and none is apparent from the record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). Accordingly, no further development is required with respect to the duty to notify. 
Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records as well post-service reports of private and VA treatment.  Moreover, the appellant's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  Indeed, in May 2014 and September 2014 notice responses, the appellant indicated that she had no further evidence to submit.

Furthermore, the RO has obtained a VA medical opinion in March 2005.  The VA opinion is based upon a factual history deemed accurate by the Board and provides a well-reasoned analysis with consideration of the appellant's contention that the Veteran's CLL was caused by chemicals in service, available medical literature and the facts of this specific case.  Further, the Board finds that the VA opinion is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history and provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In the opinion of the Board, this VA opinion fully satisfies the duty to obtain an opinion in this case.  See generally 38 U.S.C.A.  § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 Fed. Cir. 2008). 
For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the Boards prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the record indicates that the Appeals Management Center (AMC) provided the appellant with adequate VCAA notice in April 2014 and September 2014 and obtained the Veterans service personnel records.  The AMC later issued a SSOC in May 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

I.  Cause of death

The appellant is seeking service connection for the cause of the Veteran's death.  The Veteran passed away in July 1999.  The death certificate reflects that the cause of death was multiorgan failure due to pseudomonas pneumonia due to pancytopenia due to chronic lymphocytic leukemia (CLL).  The Veteran was not service-connected for any disability, to include CLL, at the time of his death. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2014).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2014).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2014).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2014).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  VA has expanded this regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v) (2015).  

Moreover, it is provided that the diseases listed at 38 C.F.R § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  CLL is deemed associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994)  

In March 2004, VA received a claim from the appellant seeking entitlement to service connection for the cause of the Veteran's death.  In her original claim, the appellant asserted that the Veteran's death was a result of exposure to toxic chemicals while on active duty.  The appellant also asserted in a September 2014 statement that the Veteran's CLL and subsequent death may have arisen as a result of Agent Orange Exposure.  The Board finds, however, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's CLL and ultimate death did not manifest as a result of military service, a service-connected disability or in-service exposure to toxic chemicals and/or Agent Orange.

At the outset, as noted, the appellant indicated that she believed the Veteran's death was due to Agent Orange exposure.  See September 2014 statement (located in VBMS).  There is no evidence that the Veteran ever served in Vietnam, nor has the appellant so alleged.  Service personnel records document the Veteran's "foreign service" in Alaska from November 1954 to November 1955; in Japan from April 1958 to March 1959; and in Germany from July 1962 to June 1963.  Moreover, the Service Department indicated that the Veteran did not have service in Vietnam.  The appellant does not allege nor does the evidence suggest that the Veteran had service in Korea, or had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era, or was ever aboard a ship in the VA directory of ships that are known to be associated with service in Vietnam and exposure to herbicides.  

As such, a presumption of herbicide exposure based upon exposure in Vietnam or Korea, or via exposure to the herbicide aboard certain ships, or by repeated exposure to C-123 aircraft is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii) .
As such, the Veteran is not presumed to have been exposed to herbicides (Agent Orange).  Further, there is no indication that the Veteran came into direct contact with herbicides while on active duty.  Indeed, a February 1969 supplemental medical history form (for Hazardous Occupations) lists all of the toxic exposures the Veteran would have come in contact with in his military occupation as an Instrumentation Technician, and Agent Orange or its properties (i.e., dichlorophenoxyacetic acid, trichlorophenoxyacetic acid, and tetrachloro-dibenzo-para-dioxin (TCDD)) is not listed.  Consequently, while CLL is deemed associated with herbicide exposure, there is no competent evidence that the Veteran was exposed to Agent Orange on a direct or presumptive basis.  And service connection for CLL based on exposure to Agent Orange is not warranted.  

Relevant to the appellant's original claim that the Veteran's death was due to toxic chemicals he was exposed to in the military, it is not in dispute that the Veteran was exposed to toxic chemicals working as an Instrumentation Technician while in the military.  As noted, a February 1969 service treatment record lists the Veteran's history of contact with toxic substances.  The Veteran denied any illness or symptoms from exposure to the toxic substances.  The service treatment records are silent for any complaints of or treatment for CLL.  Post-service, the first indication of the Veteran's CLL was in an August 1988 hematological examination report, years after his discharge from service.

In conjunction with the appellant's March 2004 claim, a medical opinion was obtained.  In March 2005, R.C.H., M.D., indicated that he carefully reviewed the Veteran's files, to include the service treatment records.  Dr. R.C.H. listed all of the toxic exposures the Veteran was potentially exposed to, and subsequently opined that it was less likely than not that the Veteran's in-service exposures to any of the substances listed played any causal role in the development of the Veteran's CLL.  He indicated that an extensive search on the Internet of Agency for Toxic Substances and Disease Registry, and the reference Text Hazardous Materials Toxicology shows no relationship between CLL and exposure to any of the listed substances.  The examiner noted that Benzene has an association with several acute leukemias, however only Chronic Myelogenous Leukemia (CML) has been associated with Benzene exposures.  The Board observes that the Veteran has CLL not CML.

In this case, the appellant does not allege, nor does the record reflect, that the Veteran first manifested CLL during service, that such disorder is otherwise related to service on a direct basis, or that CLL manifested within one year of his service discharge.  In this regard, the Veteran's service treatment records are silent for any complaints, treatments, or diagnoses referable to CLL.  The August 1979 service retirement examination was normal.

In addition, the evidence does not show, nor does the appellant allege, that the Veteran continuously manifested symptoms related to his CLL after service.  In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   Furthermore, the clinical evidence of record reflects that the Veteran was first diagnosed with CLL in 1988, as referenced in the August 1988 hematological examination report.

Moreover, based on the foregoing, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  While the evidence of record shows that the Veteran was exposed to toxic substances while on active duty, and that his death was the result of complications related to CLL, the probative evidence of record demonstrates that CLL was not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's CLL was less likely than not related to his service as CLL has not been linked to any of the toxic exposures listed and there is no other evidence to suggest such a relationship.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board recognizes that the appellant believes that the Veteran died as a result of exposure to toxic chemicals and/or herbicides.  The Board notes, however, the record does not reflect that the appellant has the necessary training or expertise to relate the Veteran's CLL and resultant death to toxic chemicals.  A layperson is generally not capable of opining on matters requiring medical knowledge.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the appellant's opinion as to cause of death is of little probative value and is outweighed by the VA opinion.  

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as there is no persuasive evidence linking the Veteran's cause of death to any injury or disease during service, including toxic chemicals and/or herbicide exposure.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


II.  Dependents' Educational Assistance Claim

The appellant is also claiming entitlement to dependents' educational benefits under Chapter 35, Title 38, United States Code.

For payment of basic educational assistance under 38 U.S.C. Chapter 35 to be warranted, the Veteran must have died from a service-connected disability or have died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. § 21.3021 (2014).

As noted above, the Veteran was not service-connected for any disability during his lifetime.  Service connection for the cause of the Veteran's death has been denied.  Thus, the appellant does not meet the basic requirements for educational assistance under the provisions of Chapter 35.  Accordingly, the Board finds that the appellant has not met the conditions for eligibility for survivors' and dependents' educational assistance under Title 38, Chapter 35, of the United States Code, and there is no legal entitlement to the benefit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal in this regard must therefore be denied as a matter of law.



(Continued on next page)

ORDER

Service connection for the cause of the Veteran's death, to include as due to exposure to toxic substances in service is denied.

Eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. chapter 35 is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


